Citation Nr: 1102752	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder, a depressive disorder, and 
bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that the Veteran's mental health illness has 
been variously diagnosed as a depressive disorder and bipolar 
disorder, and the Veteran asserts that he has posttraumatic 
stress disorder.  Medical diagnoses that differ from the claimed 
condition, in this case, posttraumatic stress disorder, do not 
necessarily represent a separate claim, and what constitutes a 
claim cannot be limited by a lay Veteran's assertion of his 
condition in his application, but must be construed based on the 
reasonable expectations of the non-expert, claimant and the 
evidence developed in processing the claim.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

As the evidence of record is insufficient to decide the claim, 
further development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination: 

a).  To determine whether the Veteran's 
experience as a medic at an Army hospital 
in Texas, where seriously injured soldiers 
from Vietnam were treated, constitutes a 
stressor for the diagnosis of 
posttraumatic stress disorder in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM- IV), that is, involved actual or 
threatened death or serious injury, or 
threat to the physical integrity of self 
or others and the Veteran's response 
involved intense fear, helplessness, or 
horror. 

Only if the Veteran's experience as a 
medic at an Army hospital in Texas 
constitutes a stressor, then  afford the 
Veteran psychological testing for 
posttraumatic stress disorder and 
determine whether the Veteran has 
posttraumatic stress disorder and, if so, 
whether it is more likely than not 
(probability greater than 50 percent), as 
likely as not (probability approximately 
50 percent), or less likely than not 
(probability less than 50 percent) that 
posttraumatic stress disorder is related 
to the in-service stressor.













b).  If there is no in-service stressor or 
diagnosis of posttraumatic stress disorder 
related to service, then determine whether 
it is more likely than not (probability 
greater than 50 percent), as likely as not 
(probability approximately 50 percent), or 
less likely than not (probability less 
than 50 percent) that either a depressive 
disorder, first documented after service 
in May 2002, or bipolar disorder, first 
documented after service after May 2002, 
had onset in service or is related to any 
event in service. 

A copy of the claims file should be 
provided to the examiner for review.

2.  On completion of the foregoing, 
adjudicate the claim, including service 
connection for a depressive disorder and 
bipolar disorder.  If the benefit sought 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
